Title: From James Madison to Thomas Jefferson, 27 August 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Aug. 27. 1801
I sent you yesterday by Docr. Bache a packet recd. by the mail of last week, that it might the less interfere with what you receive directly. I avail myself of another private opportunity to forward the communications recd. by the mail of yesterday, by which means the further advantage will be obtained, of gaining a week in those cases which require your sanction, and which need not go back thro’ my hands.
Among the communications you will find Thornton again on our hands, and with a case that seems to compel us to meet the question whether the British Treaty is to operate agst. French Ships with prizes, as well as those of other nations. It is more than probable than [sic] another privateer which has arrived in N. Carolina with a British prize, though called in the Newspapers Spanish will be found to be French and will soon double the demand for a decision of the question. Will it be best to give in the first instance a particular & argumentative, or a more general & categorical answer to Mr. Thornton. It may be a consideration in favor of the latter that we have no reason to suppose, that his Govt. enters into his construction of the Treaty of 1794. Yours truly &c.
James Madison

I forgot to mention St. Petersburg as vacant for a Consul. If Coxe will go there, it would be more convenient than to give him Madeira, which may be eligible for other⟨s.⟩
 

   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 28 Aug.


   William Bache (1773–1814), the younger brother of Benjamin Franklin Bache, had received a medical degree from the University of Pennsylvania in 1794. Jefferson had persuaded him to move to Albemarle County, Virginia, where in 1799 he bought a farm which he named Franklin, but he was unable to provide for his growing family and had been seeking a federal appointment. In spite of doubts about his stability among those who knew him, Jefferson in June 1802 appointed him first director of the Marine Hospital at New Orleans. He did not arrive there until April 1803 and remained in the city only until the following November, when, taking a quarter’s advance in salary, he left his post to return east. In April 1804 Jefferson appointed him port surveyor for Philadelphia, a position he held until his death (Jane F. Wells, “Thomas Jefferson’s Neighbors: Hore Browse Trist of ‘Birdwood’ and Dr. William Bache of ‘Franklin,’” Magazine of Albemarle County History, 47 [1989]: 2–4, 6, 11–12; Bache to Jefferson, 11 Mar. 1801 [DNA: RG 59, LAR, 1801–9]; William E. Rooney, “Thomas Jefferson and the New Orleans Marine Hospital,” Journal of Southern History, 22 [1956]: 169–70, 175; Bache to Jefferson, 19 June 1802, Gallatin to Jefferson, 1 July 1802, 13 and 20 Dec. 1803 [DLC: Jefferson Papers]; James Monroe to JM, 27 Sept. 1801; Philadelphia Aurora General Advertiser, 9 Apr. 1804; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:471).


   Edward Thornton to JM, 16 Aug. 1801.

